Title: To George Washington from Richard Henry Lee, 20–22 November 1777
From: Lee, Richard Henry
To: Washington, George

 

Dear Sir,
York [Pa.] 20th[–22] November 1777

I have no doubt of being excused by you for not sooner answering your favor of the 24th last, when you are informed that my ill state of health has prevented me from attending as I ought, to the important matter it contains. I gave Mr Jones the letter, that he might inform Congress of such parts as it imported the public they should be acquainted with. As it appeared by the letters of Gen. Mifflin that he objected only to serve in the Quartermasters department, that his health was returning, and that he was willing to continue his aid to the public cause, Congress appointed him one of the Commissioners of the new Board, because he is competent to the right discharge of its duties, because that would best suit his valetudinary state, and as shewing a just sense of his uniform, vigorous, and well founded patriotism. I have strong hopes, that by the skill and industry of this new Board, and from the right execution of business in that important department, you will in future find great relief. Gen. Conway has not lately been mentioned in Congress, nor’ has there been much talk of an Adjutant General, since it is not certainly known whether Colo. Pickering will accept ⟨h⟩is new appointment. Mr Flemmings character stands very fair, and so far as I am able to judge, would answer well in this commission. You will see in the inclosed what Mr Sergeant says of him. General Mifflin has proposed a plan for the Quartermaster department that appears judicious, and well fitted to answer the purpose of good service and œconomy at the same time. He would divide this department into its military and civil branches, the former to be filled by a person well qualified to discharge its duties, and the latter, again to be divided into Commissaries of Teams, of Forage, of Tents &c. &c. to be governed in their purchases by estimates from the Quarter Master general who is to touch no money but a moderate tho sufficient salary.
It [is] unfortunately too true, that our enemies pay little regard to good faith, or any obligations of justice and humanity; which renders the convention of Saratoga a matter of great moment, and it is also, as you justly observe, an affair of infinite delicacy. The undoubted advantage they will take, even of the appearance of infraction on our part, and the American Character, which is concerned in preserving its faith inviolate, covers this affair with difficulties, and proves the disadvantage we are under in conducting war against an old, corrupt, and powerful people who having much credit and influence in the world will venture on things that would totally ru⟨in⟩ the reputation of young and rising communities like ours. The English however, were not to blame in the business of Closter Seven. That convention was left incomplete by the

Commanders who made it. Twas stipulated particularly that the Court of Versailles must ratify, and that within a certain time, which was not done until long after the time was elapsed, and before which ratification the Troops of Hanover had returned to arms. Upon this occasion the good faith of England is not impeached. It is greatly to be regretted that the situation of your Army unfits it for vigorous action, because it is very obvious that the enemies possession of Philadelphia this winter and the ensuing spring may produce consequences extensively injurious. You well know Sir, how weak and divided the people of this State are from various causes. Those of Delaware are still worse. In this condition, with the infinite arts of our enemies, pushed up almost to the center of the above governments, and aided by the powerful means of supplying the wants fanciful and real of the people with all kinds of European goods and Salt, it will be no great matter of surprize if we were to find a total revolution in Pennsylvania and Delaware. Add to this, the ill condition of our finances which totter upon every seeming success of the enemy. It is not to be supposed, that where so much is at stake, G. Britain will fail to make most potent efforts to recover her honor and prevent her ruin. Upon this ground we may expect considerable reinforcements, and early as possible in the spring. With an Army much strengthened, Gen. Howe may effect purposes dangerous to America. It happens too, unluckily for us, that in order to support the credit of our money, the several States must of necessity impose large and immediate Taxes. This is the most delicate and difficult of all government operations even in old and undisturbed States. Yet it is unavoidable, and Congress have pressingly requested that it may be quickly and extensively entered upon.
It was most evident to discerning men that the change in the Commissariate, at the time it was adopted would produce most mischievous consequences, yet such was the rage of reformation that no endeavors to prevent the evil could avail, and now I feel the most anxious solicitude for fear the consequences may disperse our army even in face of the enemy. A Committee is appointed to confer with the Commissary general and to try what can be done to avert the evil. I wish they may be fortunate enough to hit upon a remedy. That there should be a want of flour amazes me and proves great want of attention in the Commissary Gen. because I well know that any quantity might have been got in Virginia at a reasonable price. By our last dispatches from the West Indies, it would seem as if a war between France & England was inevitable, unless the meanness of the latter should restore all her Captures made from the former without the limits prescribed by treaty, and which have been made under authority of an Act of Parliament. But the royal spleen against America is such, that every consideration falls

before the wish to Subjugate this free country. Yet Mr Bingham mentions that the ministerial writings are calculated to rouse the national resentment against France. If so, tis evident they want to set Europe on fire that the smoke may cover them from the eyes of their injured country. Mr Carmichael writes that Dr Lee was returning to Paris from Berlin, having finished his business successfully at the Prussian Court, & Mr Bingham says ’tis certain that the King of Prussia has opened his Ports to the United States, and that Portugal has deserted the interest of England, and acceeded to the family compact. This is all good news, and will I hope furnish employment quickly for our unprincipled enemies.
My ill state of health will compel me to return home in a few days, where I shall continue ardently to pray for your health and success. I am dear Sir affectionately yours

Richard Henry Lee

